F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               APR 9 1998
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk


 RON THOMPSON,

               Plaintiff - Appellant,                       No. 97-4066
          v.                                                  (D. Utah)
 NUCOR CORPORATION,                                  (D.C. No. 96-CV-102-C)
 a Delaware corporation, doing
 business in Box Elder County, Utah,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before ANDERSON, BALDOCK, and MURPHY, Circuit Judges.




      The dispositive question on appeal in this case is whether the district court

abused its discretion by denying plaintiff’s oral motion to amend the complaint to




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
assert a claim for wrongful discharge on the basis that the employer allegedly

demanded that the plaintiff act in violation of public policy. 1

      Upon careful review of the record and the briefs and arguments of counsel,

we conclude that the district court did not err. The judgment of the district court

is AFFIRMED. Appellee’s motion for sanctions on appeal is denied.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




      1
        Although the motion to amend was not made in writing or formalized in any way,
and although the district court made no express ruling on the oral motion to amend, we
construe the motion as having been properly made and expressly denied so that we can
consider the issue on appeal.

                                          -2-